Citation Nr: 0834922	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  08-04 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for left shoulder strain.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for lumbar strain.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for residuals of right knee meniscectomy.  

4.  Entitlement to service connection for left shoulder 
strain.

5.  Entitlement to service connection for lumbar strain.

6.  Entitlement to service connection for residuals of right 
knee meniscectomy.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1978, from August 1990 to August 1991, from October 2001 to 
August 2002, and from January 2003 to February 2004.  The 
veteran also has reserve service.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Atlanta, Georgia, Department of Veterans 
Affairs (VA) Regional Office (RO).

In June 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge in Washington, DC.  
A transcript of that hearing has been associated with the 
claims file.  The veteran submitted additional evidence at 
the hearing and waived initial consideration of the evidence 
by the RO.  See 38 C.F.R. § 20.1304(c) (2008).

The issues of entitlement to service connection for left 
shoulder strain, lumbar strain, and residuals of right knee 
meniscectomy are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The veteran was denied service connection for left 
shoulder strain, low back strain, and residuals of right knee 
meniscectomy in a July 1992 rating decision.  The veteran was 
notified of this decision and his appellate rights at that 
time and did not appeal that decision.  The July 1992 rating 
is final.

2.  Since the last final denials the veteran has had two 
additional periods of active service which raises a 
reasonable possibility of substantiating the veteran's claims 
for service connection as more in-service complaints were 
made as to each of the claimed disabilities.  


CONCLUSIONS OF LAW

1.  A July 1992 rating decision denying the veteran's claims 
for entitlement to service connection for left shoulder 
strain, low back strain, and residuals of right knee 
meniscectomy is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.201, 20.302 (2008).

2.  New and material evidence to reopen the veteran's claim 
for entitlement to service connection for left shoulder 
strain has been received since the July 1992 rating decision.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  New and material evidence to reopen the veteran's claim 
for entitlement to service connection for lumbar strain has 
been received since the July 1992 rating decision.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

4.  New and material evidence to reopen the veteran's claim 
for entitlement to service connection for residuals of right 
knee meniscectomy has been received since the July 1992 
rating decision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is reopening and remanding the veteran's 
claims for service connection.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed. 

II. New & Material Evidence

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection for a "chronic disease," such as 
arthritis, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002 & Supp 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The veteran asserts that he has left shoulder strain, lumbar 
strain, and residuals of right knee meniscectomy as a result 
of or aggravated by his active military service in the United 
States Army.    

Service connection for left shoulder strain, low back strain, 
and residuals of right knee meniscectomy was most recently 
denied by a July 1992 rating decision.  The veteran was 
notified of this decision and of his appeal rights at that 
time.  The veteran did not file a notice of disagreement with 
the July 1992 decision and it has become final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302.  

Since the July 1992 decision the veteran has completed two 
additional periods of active military service.  During these 
periods, treatment and complaints regarding the veteran's 
left shoulder, lumbar spine, and right knee are shown.  This 
raises additional questions of aggravation and clearly 
constitutes new and material evidence.  As new and material 
evidence has been submitted, the veteran's claims are 
reopened.  See 38 C.F.R. § 3.156(a).  For reasons discussed 
below the veteran's claims for service connection must be 
remanded. 


ORDER

New and material evidence having been received, the petition 
to reopen the claims for entitlement to service connection 
for left shoulder strain, lumbar strain, and residuals of 
right knee meniscectomy is allowed.  
REMAND

The veteran is essentially asserting that he has left 
shoulder strain, lumbar strain, and residuals of right knee 
meniscectomy as a result of his active service.  He also 
contends that if these disabilities are not a result of his 
service, then they were aggravated by his periods of active 
military service.  The veteran's claims are complicated by 
the fact that he has had multiple periods of service, 
including two periods of service occurring after he last 
claimed service connection for these disabilities.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  While the veteran was afforded a VA 
examination in connection with these claims, no opinion as to 
the etiology of the veteran's disabilities has been obtained.  
As such an opinion is needed in this case the claims must be 
remanded.  

At the veteran's August 2005 VA contract examination, the 
examiner entered diagnoses of left shoulder degenerative 
joint disease, right knee degenerative joint disease, and 
lumbosacral strain.  As current disabilities are shown, the 
core questions in this case are (1) whether any or all of 
these disabilities are directly related to the veteran's 
service; and (2) if not directly related to service, during 
any period of active military service was there a permanent 
increase in the severity of any of these disabilities, other 
than the natural progress of the disabilities.  A medical 
opinion regarding these questions has not been obtained.  A 
brief summary of the relevant evidence is provided below.  

The veteran's first period of active military service was 
from August 1974 to August 1978.  The veteran's June 1974 
enlistment examination shows normal clinical evaluations.  At 
that time the veteran denied having had recurrent back pain, 
knee or shoulder pain, and swollen or painful joints.  The 
veteran subsequently complained of left shoulder pain in July 
1976.  According to physical therapy records he had a limited 
range of motion due to pain.  The impressions given at that 
time included MS pain left shoulder, shoulder pain left, and 
shoulder strain.  The veteran was given a temporary "U-3" 
on his PULHES profile for shoulder strain.  The "PULHES" 
profile is a military evaluation that reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of medical fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in military service).  See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  The "U" 
in the PULHES acronym stands for upper extremities, and the 
"3" signifies that the condition or physical defect 
requires certain assignment restrictions and that the 
individual should receive assignments commensurate with his 
or her physical capabilities for military duty.  An emergency 
room note from August 1976 indicates that the veteran's 
shoulder pain was of unknown etiology.

In January 1977 the veteran complained of having low back 
pain for 2 days with no known injuries.  The assessment was 
low back pain.  Later that month the veteran was reportedly 
doing better with less pain.  The veteran was given a medical 
examination in April 1977.  Clinical evaluations of the upper 
and lower extremities and the spine were reportedly normal at 
that time.  

In September 1977 the veteran complained of low back pain for 
the past two weeks after moving furniture.  On physical 
examination, range of motion was within normal limits with 
good bone alignment.  The veteran did have muscle spasms on 
the lower left side.  The assessment given was muscle strain.  

The veteran was given an expiration of term of service (ETS) 
examination in April 1978.  Clinical evaluations of the upper 
and lower extremities and spine were reportedly normal at 
that time.  The only defect noted was defective visual 
acuity.  

In May 1978, after his ETS examination but prior to his 
separation from active service, the veteran again complained 
of back pain.  Objectively there was muscle tightness.  The 
assessment was pulled muscles.  The veteran was given muscle 
relaxers, however, approximately 2 weeks later there was no 
improvement.  Objectively, at that time range of motion was 
full and there was still muscle tension in the left lower 
back.  The assessment was muscle strain.  A physical 
therapist's assessment was left lumbar strain.  After some 
physical therapy the veteran reported decreased lower back 
pain but that he still had discomfort.  He was discharged 
from physical therapy to a home program.  

The veteran was provided two examinations (May 1980 and March 
1985) by the military between his first and second period of 
active service.  At these examinations, normal clinical 
evaluations of the upper and lower extremities and spine were 
noted.  The only physical profile shown is in 1985 and is for 
the eyes.  In the veteran's May 1980 report of medical 
history, he indicated that he had not had swollen or painful 
joints, recurrent back pain, or painful or "trick" 
shoulder.  In his March 1985 report of medical history, he 
indicated that he had had swollen or painful joints, but 
denied having recurrent back pain or painful or "trick" 
shoulder.  The physician's summary states that the veteran 
had right knee cartilage removed 3 years before the March 
1985 examination and that the veteran has occasional pain and 
swelling.     

The veteran's second period of active military service was 
from August 1990 to August 1991.  In April 1991, the veteran 
reported low back pain and right knee pain.  Assessments at 
that time included strain lumbar; strain right knee; right 
knee pain / DJD (degenerative joint disease); overuse right 
knee; and back strain.  The veteran was put on a profile for 
his low back pain and had a restriction on his physical 
training for two weeks.  

The veteran was given a release from active duty examination 
in April 1991.  The corresponding report shows a normal 
clinical evaluation of the upper extremities and spine, 
although low back strain and current physical therapy was 
noted.  The lower extremity evaluation was abnormal in that 
there was current treatment for right knee swelling.  The 
veteran did not have any physical profiles at that time.  In 
a report of medical history completed by the veteran in 
connection with this examination, he reported having had 
swollen or painful joints and recurrent back pain.  The 
explanation in the physician's summary stated in part 
"(r) knee - surgery - aggravate - painful."  The veteran 
denied having a painful or "trick" shoulder.  
 
In December 1991, after the veteran's first two periods of 
military service, he filed a claim for service connection for 
multiple disabilities including left shoulder strain, lower 
back pain, and right knee aggravated swelling.  The veteran 
was afforded a VA examination in March 1992.  At that 
examination the veteran complained of having a left shoulder 
strain in 1975 or 1976 with flare ups of pain ever since.  He 
also reported low back pain after doing physical training in 
1976 or 1977 which cleared up.  He stated that he hurt his 
back again while exercising in March 1991.  Regarding his 
right knee, he stated that he slipped at the fire station 
where he worked in 1980 and sustained cartilage damage.  He 
was hospitalized and had a meniscectomy.  He had another knee 
surgery a year later and his knee reportedly swells on 
exertion.  He was working as a fireman at that time.  X-rays 
were reportedly negative for the left shoulder and 
lumbosacral spine; osteoarthritis was present in the right 
knee.  The diagnoses given at that time included left 
shoulder strain, low back pain, and residual of injury to 
right knee.

The veteran was given a temporary "2" profile for his 
physical capacity or stamina and a temporary "3" profile 
for his lower extremities in March 1995, between his second 
and third periods of active service, as a result of right 
knee bone spurs and degeneration lateral meniscus.  A profile 
of "2" indicates that an individual possesses some medical 
condition or physical defect which may impose some 
limitations on classification and assignment.  It was noted 
that the veteran was scheduled for surgery within the next 
30 days.  

The veteran was also provided with a physical examination by 
the military in February 1996, again between his second and 
third periods of active service.  Clinical evaluations of the 
upper and lower extremities and spine were normal at that 
time.  In his report of medical history, the veteran reported 
having had swollen or painful joints (identified as his right 
knee), and recurrent back pain, and denied having had a 
painful or "trick" shoulder.  Regarding back pain, the 
physician's summary noted intermittent pain in neck and lower 
back increasing after lifting patients on the job.  It is 
noted that the veteran was a civilian firefighter and 
paramedic.

A private treatment note from January 1998 states that the 
veteran was referred for evaluation of left shoulder pain 
with onset approximately 6 months prior (which would not be 
during one of his periods of active military service).  The 
veteran had noted a gradual onset of left shoulder pain after 
lifting weight up to 315 pounds.  Left shoulder X-rays were 
normal at that time.  A private treatment note from January 
2000 states that the veteran's knee had gotten progressively 
more dysfunctional since his work-related injury in the 
1980s.  

The veteran's third period of active military service was 
from October 2001 to August 2002.  Prior to that period of 
service, in January 2001, the veteran was given a physical 
examination.  Clinical evaluations of the upper extremities 
and spine were normal; however, the evaluation of the lower 
extremities was abnormal.  The veteran could only flex his 
knees 90 degrees in "squatting" position.  One defect noted 
was limited range of motion of the knees.  The veteran was 
given a "2" profile for his lower extremities.  On the 
report of medical history, the veteran indicated that he had 
had no painful or "trick" shoulder.  He did report having 
swollen or painful joints, and recurrent back pain or a back 
injury.  He also indicated that he had an inability to assume 
certain positions and explained that this was due to his 
right knee pain.  The physician's summary noted a history of 
degenerative joint disease of the right knee and difficulty 
squatting 100 percent.  Also noted was low back pain that was 
described as non-debilitating.    

In December 2001, after doing sit-ups, the veteran complained 
of lower back strain/muscle pull.  The assessment given at 
that time was mechanical back pain.  In January 2002 the 
veteran complained of right knee pain for the last 18 years.  
Comments on a July 2002 post-deployment health assessment 
state that the veteran had low back pain while serving in 
Kuwait and "chronic knee pain exacerbated" with a 
corresponding temporary "2" profile, presumably for the 
lower extremities.  Another July 2002 post deployment record 
shows subjective complaints of exacerbation of chronic 
preexisting knee and back pain.  

The veteran's final period of active military service was 
from January 2003 to February 2004.  During this period it 
was noted that his right knee was severely arthritic.  At the 
start of that period of active military service, the veteran 
completed a report of medical history.  The veteran reported 
having had a painful shoulder, recurrent back pain or a back 
problem, degenerative arthritis, and knee trouble.  Chronic 
knee pain was noted by an examiner.  The records reflected 
that the veteran had a permanent "2" profile for his lower 
extremities. 

An undated pre-deployment health assessment shows as current 
medical problems, lower back spasm on and off, and left and 
right knee surgeries with knee swelling.  Knee pain was also 
reported.  It is unclear which of the veteran's deployments 
this report is in reference to, but the report was made 
sometime during or after 2000.       

The veteran had a retirement examination performed in 
December 2003.  Clinical evaluations of the upper extremities 
and spine were normal at that time.  The lower extremity 
evaluation was listed as abnormal and a crepitus to knees was 
noted.  In a report of medical assessment completed by the 
veteran at that time he indicated that he had not suffered 
from any injury or illness while on active duty for which he 
did not seek medical care.  In the veteran's report of 
medical history he denied having had painful shoulder and 
recurrent back pain or any back problem.  He reported having 
swollen or painful joints and knee trouble and explained that 
he had had a swollen right knee and degenerative arthritis. 

In January 2005, the veteran filed the claim from which this 
appeal stems.  The veteran later attended a personal hearing 
in Washington, DC.  At that hearing he testified that he 
injured his right knee at his civilian job in 1981, but also 
indicated that there may have been some degree of strain 
before that injury.  He stated that he had knee problems in 
basic training but that he just wrapped his knee at that 
time.  He further stated that he had problems with his knee 
during his first deployment.  He relayed that he had had 
multiple knee surgeries and felt that his right knee 
disability had been aggravated by his service.  The veteran 
also indicated that his right knee disability may have caused 
or worsened his back disability.  Regarding his back, the 
veteran stated that he had problems with his back during his 
first period of service.  He also stated that in 2004 he 
missed 6 months of work as a fireman due to his back 
disability.  The veteran further testified that he hurt his 
shoulder early on in service during his first deployment.    

The veteran was afforded a VA contract examination in August 
2005.  At that examination, he stated that left shoulder 
impairment had existed for 8 years, that right knee 
degenerative arthritis had existed since 1991, and that low 
back muscle strain had existed since 1977.  A physical 
examination was performed and, as noted above, the diagnoses 
entered included left shoulder degenerative joint disease, 
right knee degenerative joint disease, and lumbosacral 
strain.  X-rays of the left shoulder and lumbosacral spine 
were reported as negative.  Right knee X-rays showed advanced 
DJD of the right knee and patella as well as large calcified 
loose body in the popliteal bursa.  The Board notes that 
while the examiner diagnosed left shoulder degenerative joint 
disease, in that diagnosis he also noted normal X-rays of the 
left shoulder.  This apparent inconsistency should be 
clarified on remand.  Also, the examiner relays that 
physicians had recommended bed rest to the veteran for his 
disabilities.  The statements about bed rest seem to indicate 
that the veteran was recommended bed rest for periods of 1 
year.  On remand, any past or present recommendations of bed 
rest by physicians should be explained in terms of duration, 
instructions, and contemporaneous care.

Other relevant medical records created after the veteran's 
final period of active service include an April 2006 private 
treatment record showing previous diagnoses of sprain lumbar 
spine and degeneration lumbar disc; a May 2005 private 
treatment note stating that 4 to 5 years prior the veteran 
woke up with a heaviness with lateral movement of his left 
shoulder; and a June 2005 private treatment note stating that 
6 years prior pain began in the veteran's left shoulder, was 
fairly bad for the first 18 months, and had been intermittent 
ever since.  The veteran had a right knee total arthroplasty 
performed in April 2008.  Notably, the April 2006 private 
treatment record shows a past diagnosis relating to 
degeneration of a lumbar disc; however, X-rays of the 
lumbosacral spine in August 2005 were reportedly negative.  
On remand, appropriate testing should be performed to 
determine whether the veteran has degeneration of any lumbar 
disc.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
appropriate examination(s), by a physician 
or physicians, to determine whether he has 
current left shoulder disability, lumbar 
spine disability, or residuals of right 
knee meniscectomy are a result of or 
aggravated (permanently increased in 
severity) by any of his periods of active 
military service.  The claims folder 
should be made available to the 
examiner(s) for review prior to entering 
any opinion.  If the examiner(s) determine 
that the veteran has any of these 
disabilities permanently aggravated by his 
active military service, the examiner 
should comment to what extent such 
disability is aggravated.  All pertinent 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  

The examiner(s) is/are requested to 
comment specifically on the following: 

a)	The current diagnoses for any left 
shoulder, lumbar spine, and right 
knee disabilities;
b)	Whether the veteran has degenerative 
changes in the lumbar spine or left 
shoulder;
c)	The approximate onset of any 
disability diagnosed in response to 
question (a); 
d)	Whether any disability diagnosed in 
response to question (a) is at least 
as likely as not (e.g., a 50 percent 
or greater probability) a result of 
any of the veteran's periods of 
active military service; 
e)	Whether any disability diagnosed in 
response to question (a) permanently 
increased in severity as a result of 
any of the veteran's periods of 
active military service;
f)	Whether the veteran has been 
prescribed bed rest by a physician 
for any disability diagnosed in 
response to question (a), and if so, 
the duration of the prescribed bed 
rest, the instructions along with the 
recommended bed rest, and whether or 
not the veteran was being treated by 
a physician during any period of 
prescribed bed rest.  

Any opinion(s) should be accompanied by a 
written rationale with evidence in the 
veteran's claims file and/or sound medical 
principles.  It is noted that temporary 
flare-ups of a disability do not 
constitute a permanent increase in 
severity.  

2.  The veteran's entire file should then 
be reviewed and his claims readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  	

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


